Citation Nr: 0832927	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for oral herpes 
simplex virus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
exposure to tuberculosis with positive PPD skin test 
(purified protein derivative).

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatic idiosyncrasy 
related to INH prophylactic therapy (claimed as liver 
condition).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and February 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, and Muskogee, Oklahoma. 

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran claimed entitlement to 
service connection for dental treatment purposes for dental 
infection with nausea, vomiting, and stomach problems; 
however, by a rating decision dated June 2005, the veteran 
was granted service connection for dental treatment purposes 
for dental infection due to trauma.


FINDINGS OF FACT

1.  The veteran's service-connected oral herpes simplex virus 
lesions affect less than 5 percent of the entire body or 
exposed areas of the body, requires no more than topical 
therapy, and have not been manifested by one characteristic 
of disfigurement. 

2.  By rating decision in July 2001, the RO denied 
entitlement to service connection for exposure to 
tuberculosis with history of purified protein derivative 
(PPD); the veteran was notified of the decision but he did 
not initiate an appeal.

3.  The evidence associated with the claims file subsequent 
to the July 2001 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for exposure to tuberculosis with history 
of PPD.

4.  By rating decision in July 2001, the RO denied 
entitlement to service connection for hepatic idiosyncrasy to 
INH prophylactic therapy; the veteran was notified of the 
decision but he did not initiate an appeal.

5.  The evidence associated with the claims file subsequent 
to the July 2001 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hepatic idiosyncrasy to INH 
prophylactic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for oral herpes 
simplex virus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806 (2007).

2.  The July 2001 rating decision denying service connection 
for exposure to tuberculosis with history of purified protein 
derivative (PPD) is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1103 (2007).

3.  The additional evidence presented since the June 2001 
rating decision is not new and material, and the claim for 
service connection for exposure to tuberculosis with history 
of PPD is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).

4.  The July 2001 rating decision denying service connection 
for hepatic idiosyncrasy to INH prophylactic therapy is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

5.  The additional evidence presented since the June 2001 
rating decision is not new and material, and the claim for 
service connection for hepatic idiosyncrasy to INH 
prophylactic therapy is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable evaluation for oral herpes simplex virus 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that his service-connected herpes 
simplex virus is more disabling than currently evaluated.  
His service-connected herpes simplex virus is currently 
evaluated as zero percent disabling by analogy to 38 C.F.R. 
§§ 7820-7806. See 38 C.F.R. § 4.118, Diagnostic Codes 7820-
7806 (2007).  Under Diagnostic Code 7820, skin infections are 
evaluated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7820 (2007).  

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent 
evaluation is warranted for superficial scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Under Diagnostic Code 7806, a zero percent evaluation is 
warranted for dermatitis that affected less than 5 percent of 
the entire body or less than 5 percent of the exposed areas 
and requires no more than topical therapy in the past 12-
month period.  An evaluation of 10 percent is available for 
dermatitis that affects at least 5 percent but less than 20 
percent of the entire body or exposed areas of the body or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  An evaluation of 30 percent is available for 
dermatitis that affects 20 to 40 percent of the entire body 
or exposed areas of the body or requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more but not constantly during 
the past 12-month period.  The maximum evaluation of 60 
percent is available under Diagnostic Code 7806 for 
dermatitis affecting more than 40 percent of the entire body 
or more than 40 percent of the exposed areas of the body or 
requiring constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.

At a February 2005 VA examination, the veteran reported five 
flare-ups of oral herpes on his lips in 2004 with each flare-
up lasting 10 to 12 days.  The last flare-up was reported as 
occurring in January 2005.  The veteran used topical 
medication for treatment.  He did not have any active lesions 
on the day of the examination, although the doctor noted that 
he could see what appeared to be traces of the previous 
lesion on his left lower lip.  The veteran brought 
photographs of his lesions to show the doctor and he 
described them as one on the center upper lip measuring 
approximately one centimeter in diameter and one on the left 
lower lip measuring approximately 1/2 centimeter in size.  
There was no residual scarring noted from the lesions.  The 
doctor noted the veteran was not taking prophylactic medical 
treatment.  

VA treatment records dated June 2005 note that the veteran 
complained of more frequent flare-ups of his oral herpes.  He 
reported five flare-ups in the past year.  The herpes virus 
occurred on or around his lips, but not inside his mouth.  
The flare-ups lasted about 10 to 12 days.  The last 
occurrence was in January 2005 after which he reported flu 
like symptoms.  He used a topical medication, the name of 
which he did not recall, but it did not work very well.  The 
veteran showed the examiner some color photographs with the 
flare-ups and one lesion was about one centimeter in diameter 
above the center of his upper lip, another was about one half 
centimeter in diameter on the left lower lip.  No tests were 
performed.  The veteran was taking no prophylactic treatment.  
He had no known side effects from any treatment.  

The examination showed a barely visible trace of his last 
herpes eruption visible on the left lower lip; it was 
approximately one millimeter in diameter, flat, and while it 
did not look like a typical herpes lesion at this time, it 
was certainly compatible with resolving herpes lesion.  The 
examiner noted no scars.  

At his May 2008 Travel Board hearing, the veteran testified 
that his herpes occurred on his face and affected his 
employment causing disfigurement.  He noted occurrences five 
to six times a year, lasting approximately 10 to 14 days.  He 
stated he had been working as an accountant since 2001.  The 
veteran testified that he used Abreva, a topical over the 
counter medication.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
oral herpes simplex virus.  

The VA examinations and clinical records have noted no scars 
due to the veteran's oral herpes simplex virus lesion 
eruptions.  The veteran's skin was not noted as hypo- or 
hyper-pigmented in an area exceeding six square inches.  
There was no finding of abnormal skin texture in an area 
exceeding six square inches.  There was no underlying soft 
tissue missing in an area exceeding six square inches and no 
underlying soft tissue missing or indurated or inflexible 
skin in an area exceeding six square inches.

In short, the evidence does not support the existence of one 
or two characteristics of disfigurement, or otherwise warrant 
assignment of a compensable evaluation.  

In addition, there is no objective evidence that the 
veteran's service-connected oral herpes simplex affects at 
least 5 percent but less than 20 percent of the entire body 
or exposed areas of the body or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period such that a compensable 
evaluation is warranted.  The medical records show that the 
veteran was using an over the counter topical medication to 
treat his oral herpes.

The Board consequently finds that the preponderance of the 
evidence is against the claim, and that a compensable 
evaluation for oral herpes simplex is denied.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claims for service connection for exposure to 
tuberculosis with positive PPD skin test and hepatic 
idiosyncrasy to INH prophylactic therapy were denied in a 
July 2001 rating decision.

The veteran attempted to reopen his claim in December 2004.  
By a rating decision dated June 2005, the RO denied reopening 
the claims because the veteran had not submitted new and 
material evidence.

The evidence on file at the time of the July 2001 rating 
decision included:

Service medical records which show the veteran had a positive 
PPD in April 1997.  He was treated with INH therapy with no 
other reported treatment while in service.  

At a March 2001 VA examination, the veteran believed that his 
positive reaction was the result of a BCG vaccine he received 
at the age of 12.  X-rays revealed no evidence of an active 
disease process.  The veteran also stated at this examination 
that he was given INH prophylactic therapy but reacted by 
developing nausea and vomiting.  He stated investigation 
revealed that this treatment was associated with elevated 
liver enzymes.  He stated that treatment was stopped after 
four months of prophylaxis therapy.  The examiner noted a 
hepatic panel of the liver performed during the VA pre-
discharge examination revealed the enzymes were normal.  

Evidence received subsequent to the July 2001 rating decision 
included:

At his May 2008 Travel Board hearing, the veteran testified 
that based on research and consulting with physicians he did 
not believe there was an immediate cause of concern for his 
PPD or INH prophylactic therapy; however, he was not sure of 
the long term effects.

The additional medical evidence since the July 2001 rating 
decision concerning the veteran's exposure to tuberculosis 
with positive PPD skin test and hepatic idiosyncrasy related 
to INH prophylactic therapy (claimed as liver condition) does 
not show that the veteran has a current disability relating 
to any of these claims.  There have been no medical records 
submitted to show any active or inactive tuberculosis or 
hepatic problems from INH prophylactic therapy.  

This evidence does not raise a reasonable possibility of 
substantiating the claims. What was missing at the time of 
the July 2001 rating decision -- and what is missing now -- 
is medical evidence showing that that the veteran has current 
disabilities relating to Tuberculosis or hepatic problems.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2005 and March 2006 letters the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the claims for increased 
evaluation, service connection, and reopening due to new and 
material evidence have been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the February 2005 and 
March 2006 letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disability had worsened.


The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the December 2007 Statement of 
the Case contained the applicable rating criteria and 
explained why the veteran's disability did not warrant an 
increased rating.  Thus, the veteran had actual notice of the 
criteria used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The February 2005 letter also provided appropriate 
information to the veteran on the definition of new and 
material evidence and the evidence necessary to support the 
claim for service connection.  The veteran has been 
adequately informed of the specific information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to a compensable evaluation for an increased 
evaluation for oral herpes simplex virus is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for exposure to 
tuberculosis with positive PPD skin test is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for hepatic 
idiosyncrasy to INH prophylactic therapy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


